DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2004/0147407) in view of Bevinakatti et al (US 9,695,366).
Regarding claim 1, Hahn discloses a method for demulsifying crude oil (see paragraph 0019), said method comprising the step of: 

Hahn further discloses that the polyester composition is particularly effective on a varying slate of crude oil types, such as for example, the polyester composition is effective at rapid, substantial demulsification of oil and production of dry residual oil, and further, it is believed that the polyester composition can afford an increased biodegradation relative to existing demulsifiers and the like. 
Hahn does not however, explicitly disclose the claimed demulsifying composition comprising an aromatic dimer fatty acid in combination with a polyether to include EO (R1 or R2), PO (R1 or R2) and a polyol (R3) as claimed by the applicant.
However in a related field Bevinakatti discloses novel demulsifiers for use in the demulsification of oils from water and vice versa, wherein the novel demulsifiers which are environmentally friendly, or `green`, and which can be used without restriction on-site in offshore oil drilling fields, for example in the North Sea and wherein the novel demulsifiers are based on the reaction product of alkoxylated polyols or polyol esters with dicarboxylic acids (see abstract, see col 4 lines 25-45 and see col 8 lines 40-50).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to modify Hahn with the teachings of Bevinakatti, produce a demulsification product from the reaction of an alkoxylated (R1 or R2)- polyol (R3) and a dicarboxylic (R3), and arrive at the applicant claimed invention,  as the combination of 
With respect to claim 3 and 5, the prior combination teaches the limitation of claim 1.  Hahn further discloses wherein the composition is used in amount 1 % to 60 % (10,000 pppm to 600,000 ppm).
Examiner notes in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 7, the prior combination teaches the limitation of claim 1.  
 Hahn further discloses wherein the demulsification composition has an average molecular range from about 500 to 20,000 (see Hahn paragraph 0041).  Bevinakatti discloses wherein the demulsification composition has a molecular weight from about 700 Daltons (g/mol) to about less than 100,000 Daltons (g/mol).
Consequently the prior art disclose wherein the demulsification composition has a molecular weight from about 500 to about less than 100,000 Daltons (g/mol). 
  Examiner notes a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). 

Allowable Subject Matter
Claims 2, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 2, the applicant has claimed a specific structure to the demulsification composition that is not taught or suggested by the closest prior art.
For example the aromatic phenyl dicarboxylic  acid (R4) of the claimed invention is a non-substituted aromatic compound, Hahn explicitly states that the aromatic compound of the aromatic dicarboxylic compound be a substituted with an anionic functionality, as this substituent allows for greater stability (see Hahn paragraph 0021 and 0024). 
Bevinakatti discloses a similar claimed structure as claimed invention, however fails to specifically identify a phenyl dicarboxylic acid as claimed, and further discloses  that suitable fatty acids or derivatives thereof for reaction with the sorbitol or derivative thereof are preferably derived from natural sources, preferably from vegetable sources, such as lauric acid from coconut oil, palm kernel oil, nutmeg oil, peach palm seed oil, betel nut, date seed, macadamia nut oil, watermelon seed oil, pumpkin seed or flower oil, and other vegetable sources (see Bevinakatti col 3 lines 5-25).
Consequently it is the Examiners position that the claimed demulsification structure of claim 2, would not have been obvious in view of the closest prior art teachings of Hahn and Bevinakatti.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JUAN C VALENCIA/Examiner, Art Unit 1771